'Williams, Judge,
(dissenting):
In order that one may have a clearer understanding of the ■error, found by the majority of the Court, it is necessary to state more fully than it is stated in the opinion, not only the undisputed facts connected with and surrounding the homicide, but also to state more fully the rejected evidence. One can then see more clearly the relative importance which the opinion gives to the excluded testimony, and will be better prepared to judge of its value as a precedent.
Defendant’s presence at Madge Murray’s is thus explained by ■the evidence. It was reported to him that whiskey was being •unlawfully sold at her house; and he procured his brother to go there and see if he could buy some whiskey; his brother took with him one Bob Trivetts, went to the house, and bought a half pint of whiskey from one “of the inmates by the name of Flor•ence Blackburn; and, about dark on the day of the homicide, informed defendant of the fact. Without procuring a warrant for her arrest, defendant and W. M. White, chief of police of Keystone, went there to arrest Florence Blackburn, and were told by a number of the inmates that there was no girl of that mame there. Defendant says he went to the house without a warrant, at the suggestion of the chief of police who said he would hold them until defendant could get United States warrants. Defendant’s brother was not with him, and he was not able to ■identify the girl. Some of the witnesses testify that he remarked, that if he could not ñnd Florence Blackburn, he would arrest all that were in the house. After writing a note to the mayor, -with the view of sending defendant with it to procure warrants, White decided to go himself, giving as his reason that he knew 'better where to find the mayor than defendant did; and left defendant on guard. Before he returned the tragedy was enacted, *13and defendant Rad departed. Defendant testifies that, after-White left and while he was standing in the dance hall, two men came out of Madge Murray’s room to where he was standing in the dance hall, and the big fellow says: “Come over in the room where you can sit down, its no use standing up,” and that he followed him into the room. There was'a light in the room. He further says: “I was behind him. I heard the door shut,, and just turned my head that way (indicating) and the smallest one had his back to the door and this big fellow struck me.”' The larger of the two men was Tate and the smaller one Gillespie. In this lighted room behind closed door the homicide occurred, and defendant is the only living eye-witness to it.
Without usurping the function of the jury, to pass upon the-weight of conflicting oral testimony, the Court is not warranted by the record to say, as it has done in its opinion, that defendant was “enticed” into th'e room by the two men; and that the door was shut “by one of them.” That defendant was enticed to enter the room, by the simple invitation which I have quoted from his own testimony, is certainly not to be inferred from the-language used; whether or not deceased intended to entice defendant into a secret place for an evil purpose, was a question which only the jury could determine, and their verdict would seem to indicate that they did not so interpret the invitation. And the other question, who shut the door after the three men had gone into the room, is a disputed fact. Rose Coleman says; defendant shut it himself, and in doing so masheid her finger.
Defendant says he shot in self-'defense; that when the door-closed -he turned his head, and Tate, who had entered the room in front of him, struck him and knocked him to his knees and dazed him; that both of the men jumped on him and commenced beating him; that he caught hold of the bed and pulled himself up, pushed away from them, pulled out his pistol and began shooting, and shot five times. But, after hearing defendant’s answers to questions on cross-examination, the jury evidently did not believe his story. Prom the statements in the opinion, to which I have alluded, and the mention therein made of the failure of the state to prove any motive for the killing, and the importance which the opinion gives to such failure, it is apparent that the majority of the Court have been strongly influenced by *14the weight which it has given to the testimony of the accused who is contradicted by other witnesses who testified for the state, and by the undisputed facts in the case.
I do not think the reasons assigned for reversing this case are sound; and I am convinced, by a careful inspection of the record, that the question of defendant’s guilt or innocence was one of fact for the jury, and that it was not error to exclude the testimony of Baxter and Hermanson. The homicide with a deadly weapon having been proven, and admitted, a case of murder in the second degree 'was established. Motive, other than malice, which may be inferred from the use of the deadly weapon, is no element of the crime; and the state was not required to show a motive, other than legal malice. But defendant pleaded self-defense as the motive; and it was incumbent on him to prove it to the satisfaction of the j ary, not to the .satisfaction of the court. Cross-examination of a witness is the best test known to the law for ascertaining the truth of his testimony. The cross-examination of accused covers about twenty pages of the printed record; and a perusal of it will convince any impartial reader that the jury were justified in not believing his account of the homicide. I here give a few extracts' from it which are fair samples of its character throughout, viz: “Q. You say that Tate struck you and knocked you down? A. Yes sir; he knocked me to my knees. Q. Where did he strike you? A. Right on my forehead here (indicating). Q. What did he strike you with? A. I don’t know.” * * * * “Q. Where was Tate standing while you were shooting ? A. He was beating me all of the time, I guess. Q. On which .side of you? A. I don’t remember. Q. Where was Gillespie standing while you were shooting ? A. They were both beating me all of the time from the time he struck the first lick.- Q. Were they beating you while you were shooting? A. Yes sir. Q. "When you raised up didn’t you shove yourself back from the bed? A. Yes sir. Q. When you shoved yourself back from the bed, didn’t you shove yourself away from them? A. I don’t remember. Q. When you shoved yourself back from the b'ed then you don’t remember whether you were away from them or not? A. Ho sir. Q. It was when you shoved yourself back from the bed that you commenced shooting? A. I suppose so. Q. When you commenced shoot*15ing you don’t know whether you were away from them or not?, from the first lick he struck me, and I don’t remember. Q. In A. No sir. Q. What were you shooting at ? A. I was dazed which direction were you shooting? A. I don’t remember.” * * * * “You tell the jury you haven’t any idea where you were shooting; is that correct? A. Yes sir. Q. Did you see these men while you were shooting? A. I don’t remember. Q,. You tell the jury that you don’t remember whether you saw them or not, is that right? A. Yes sir.”
The undisputed facts are that neither Tate nor Gillespie was armed with any kind of weapon, and both were in their shirt sleeves; that defendant was armed with two No. 38 Smith & Wesson revolvers; that he did not know either Tate or Gillespie, and had not heard of the Hermanson difficulty; that he fired five shots, every one of which struck the body of one or the other of his victims, Tate’s body having two bullet wounds, one of which entered the back, and Gillespie’s body having three, one of which entered the back of his neck, that several minutes after the shooting defendant came out of the room, closed the door and left the building before it was known by any of the inmates that a homicide had been committed; that the furniture in the room was found to be in orderly arrangement, indicating that no scuffle had taken place; that defendant had a small abrasion on his forehead, “just a little scratch just about an inch long,” sa3rs Dr. S. A. Daniel who examined it shortly afterwards, and thought it could not have been caused either by a man’s fist, or by a certain poker that was found in the room and exhibited to him.
Dor the purpose of proving that deceased was the aggressor, defendant offered to prove by P. J. Baxter and Sam Hermanson, that deceased had a difficulty with said Hermanson in the house a short time before defendant and White came. The Court refused to admit the evident; and for that cause the judgment is reversed. The rejected testimony, is, in substance, as follows : Baxter was asked if Ben Tate was drinking, and he said he thought he was, and gave as his reason that he saw him in a fight; he said he did not think that “three or four sober men would get on one man”. But he admitted that he did not see Tate staggering, and did not smell whiskey on his breath; that *16lie 'did not see the beginning of the lights and did not know how it started. When asked, by oonnsel for defendant, if Tate was in a violent frame of mind, he replied: “I couldn’t say what frame of mind he was in ;” that all he saw to indicate his frame of mind was that he was fighting with Sam Hermanson. The excluded testimony of Hermanson is, that he knew Tate, but did not see him there; that the difficulty started between himself and Madge Murray; that it was on account of an old grudge between them; that “she had it in for (him) several weeks before;” that she ordered him out, and he sat down and refused to go, and she caught hold of his arm to lead him out and he jerked away; that then “Wade Gillispie hit (him) and threw (him) down on the floor, and this man (Baxter) helped (him) to get out of there.”
I respectfully submit that this testimony has no causal relation to the homicide; that it reflects no light upon it whatever, and is, therefore, no part of the res gestae. Again, I insist lb at it does not prove, or even tend to prove, either that Tate was a man of quarrelsome and bellicose temper, or that he was in a violent state of mind at the time of the homicide. The testimony does not prove that Tate attempted to do an}' violence to Hermanson, or that he was even in fault. According to Baxter’s testimony there were three or four men on Her-manson; but who the other two were, besides the two that were killed, or whether they were dressed in buckram suits or not, or whether all were trying to do violence to Hermanson, or whether some of them, including Tate, were simply trying to prevent Hermanson from doing violence to some one else, does not appear. And, according to Hermanson’s testimony, Tate was not one of the many men that he says were on him; and it is very reasonable to suppose that he, knowing Tate personally and being the person most seriously affected by the fray, would know it, if he had been one of them. But, even if the testimony showed that Tate was in a violent frame of mind at the time of tire Hermanson difficulty, which I insist it does not show, still there was ample time for his anger to cool before defendant came to the house. neither does it follow that, because a man is angered toward one man, he will attempt vengeance upon a stranger.
*171 do not question the right of a person who is on trial for murder, and who claims that he acted in self defense, to prove the character of deceased for violence. He may do so for either of two purposes, viz: (1) To show that he was prompted to shoot by a reasonable apprehension of death or great bodily harm to himself. But defendant did not know Tate, hence his character, whatever it might have been, could not have aroused his apprehensions. (2) When it is material to know who was the aggressor in an affray, and the evidence is so conflicting as to leave the matter in doubt; and when character evidence is offered for this purpose it is immaterial whether the -accused had previous knowledge of it or not. But, on the vital question, of who was the aggressor in this case, there is no conflict of testimony. ' Defendant is the only living witness to it, and he only has spoken concerning it. Therefore, granting for arguments sake, that the evidence is of a character tending to prove that deceased was a violent man, still nothing would be gained by proving it, because no other witness has denied that defendant killed in self defense. The only denial of it is found in the uncontroverted facts which I have above recited; and these facts could not be changed, or affected, by the most direct proof that deceased was of a violent character, which, at most, only tends to prove a probability, not a fact. The law recognizes that a bad man may sometimes be in the right, and that a good man may sometimes be in the wrong; and no one is justified in taking the life of another simply because he has a bad character. Never having known Tate, or heard anything in regard to his character, defendant could not have apprehended danger from him on account of his character. No witness has denied and, therefore, there is no occasion to corroborate his story by such evidence as tends only to establish a probability in any ease, and such as, in this case, could not possibly overcome the undisputed facts. If defendant had not testified, the same verdict which the jury did find would have been inevitable, under the law; but having testified that he did the killing in self defense, the verdict depended upon whether or not the jury believed him, and not upon whether they believed some other witness’ testimony in preference to him, for there was no one who contradicted him on the vital fact of his defense. Therefore, even if *181 be wrong in my view that the testimony of Baxter and Her-manson is not admissible, still I can clearly see that its exclusion did not prejudice defendant; because, if admitted, it could have produced no effect upon the undisputed and unalterable facts and circumstances on which the verdict rests.
Moreover, I deny that the rules of evidence admit proof of a single isolated difficulty between deceased and a third person, when unknown to the accused, as evidence of violent character. See, on this subject, the following authorities: Underhill Crim. Evi., sec. 325; State v. Roderick, 77 O. St. 301; 82 N. E. 1082, and numerous cases cited in the note to this case reported in 14 L. R. A. (N. S.) 708. See particularly the following cases: State v. Elkins, 63 Mo. 159; State v. Ronk, 91 Minn, 419, 98 N. W. 334; State v. Mims, 36 Ore. 315, 61 Pac. 888; State v. Andrews, 73 S. C. 257, 53 S. E. 423; People v. Gaimari, 176 N. Y. 84; Hardgraves v. State, 88 Ark. 261; Harrison v. Commonwealth, 79 Va. 374; Sturgeon v. Commonwealth, (Ky.) 102 S. W. 812; Warrick v. State, 125 Ga. 133
In Beard v. Insurance Co., 65 W. Va. 283, we held that, where it was sought to establish the fact that, at the time of insured’s death, he was intoxicated, evidence was inadmissible to prove a single intoxication at another time, because a single act does not tend to prove character, or habit. The application of the rule in the two cases is the same. If the habit of drunkenness can not be proven by a single act of intoxication, no more can a single difficulty prove, general character for violence.
The best proof of character is general reputation; and defendant made no attempt to prove the character of deceased in that way, and presents no excuse for not doing so. I am convinced by the record that defendant had a fair and impartial trial. Whether or not he is guilty of the crime of which he was convicted is not for me to say; but I can, with perfect propriety, say that there is ample evidence, disclosed in the record, to support the verdict; and human experience and observation teach us that juries always resolve their doubts in favor of the accused, and that, when they do err at all, they usually err on the side of mercy. They were the judges of the value of defendant’s testimony; they saw him face to face, observed his countenance and heard his words; and they evidently refused to *19believe him; this they had .a right to do; it was their minds that had to be satisfied, for the law constitutes them the triers of the facts. The location of the wounds on the bodies of the dead men; the orderly arrangement of the furniture in the room; the fact that five shots were fired, every one striking the bodies of one or .the other of the victims; the improbability that a man, after being struck and knocked down and dazed, and set upon by two. men, one larger than himself, as defendant said he was, could free himself, and afterwards kill both his assailants, and come out of the affray with only a slight abrasion on the forehead, was an account of the killing, which seems to have taxed too heavily the credulity of the jury.
The opinion lays stress upon the fact that no motive is shown for the killing. I have answered this, but still I admit that it seems unnatural that'one man should slay another for no cause whatever. But the jury only can judge the motive. They have said that it was not self preservation; it follows that they believed it was malicious. It is useless for me to speculate upon what the jury might have thought, for it was their-consciences that had.to be satisfied. However, I will mention one or two causes that the evidence might have suggested to their minds. It will be remembered that defendant was left to guard the house while White went for the warrants; and there is also testimony that defendant said that, if he did not find Florence Blackburn, he would arrest all that were in the house. The nury may have thought that defendant himself closed the- door t» the room, and undertook to guard the men in there, and' that they attempted to escape, and were shot; or, they may have believed that a quarrel arose, and defendant shot because he was angered, perhaps on account of what he conceived to be an improper interference with him in the exercise of his official duty.
I think the testimony of Baxter and Hermanson was properly excluded. Rules of evidence are founded on reason and human experience, and are intended to aid courts and juries in arriving at the truth and justice of a case. Such rules are generally established by the courts; few of them have their origin in legislative enactment. I admit that some courts have, in recent years, gone to very great length, in mufder trials, in admitting proof of difficulties between the deceased and third persons, as *20evidence of deceased’s character for violence, 'when the accused relies on self defense; but an examination of the cases cited in the majority opinion, and a comparison of the evidence held by the courts in those cases to be .admissible, with the evidence in this case which this Court holds should have been admitted, and for excluding which the majority have reversed the trial court, will show that this Court has gone much further than any of them. If the opinion is to become the law of this State, it does seem to me that it will serve no .needful purpose in the administration of justice, but instead will furnish new causes for appeals and prolongations of murder trials; and deferred trials too often result in unjust acquittals. In recent years the courts of this country have been severely criticized by the public, on account of the many delays and uncertainties in the administration of justice. This criticism is not wholly without just cause; and, in recognition of it, all the great political parties have, this year, pledged themselves, by their national platform declarations, to correct the evil by legislation, as far as possible. The growth of the law in England and in this country shows that many delays, appeals and reversals have been due to rules of evidence, and rules relating to pleading and practice, which the courts themselves had established, but which parliament, and the legislatures of the various states, later either modified, or abolished altogether.
It is a fundamental rule of evidence that a fact should be proven by the best evidence, when possible to do so; and the best proof of character is proof of reputation. Why then should not one on trial for murder, who wishes to prove the violent character of deceased, be required to do so by proving his general reputation for violence, when he can do so? That is the best method of proving character, and so recognized by all the courts. Why should not the rule be adhered to? Why have some of the courts departed from it in trials for homicide? Defendant did not offer to prove the character of Tate by general reputation.
I quote the following from the report of the Committee on Judicial Administration and Legal Reforms, adopted by the West Virginia Bar Association, at its annual meeting held at Grafton this year, on the question, whether or not the death pen*21alty should be inflicted for any cause at the hands of the state, for the purpose of showing that the courts are considered, by the bar, to be largely responsible for the laxity that exists in the administration of criminal justice, viz.: “The percentage of murders throughout this nation exceeds that of any civilized land. The figures are not at hand, but it is notorious, that not only is the proportion of such crimes higher than abroad, but the proportion of convictions are fewer. The trouble with us, is not that the penalty is so severe, but that the guilty so often escape. The contrast between our country and England is very strong both as to the rareness of crimes of blood and the certainty of the death penalty in murder of first degree.”
And, to show the impression 'made upon the legally trained mind of a highly cultured and closely observant Englishman, after sojourning for sometime in the United States, and witnessing the way in which justice is administered in the courts of the various states, and comparing it with the administration of justice by the courts of his own country. I quote the following from James Bryce’s “American Commonwealth”; in his chapter on “State Judiciary”, page 204, viz: “All crimes, except such as are punishable under some Federal statute, are justifiable by the state court; and it is worth remembering that in most States there exists much wider facilities for setting aside the verdict of a jury finding a prisoner guilty, by raising all sorts of points of law, than are permitted by the law and practice of England. Such facilities have been and are abused, to the great detriment of the community.”